                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

                                Plaintiff,
         V.


 NATIONAL ASSOCIATION FOR
 COLLEGE ADMISSION COUNSELING,

                                Defendant.



                                  STIPULATION AND ORDER

       Plaintiff United States of America and Defendant National Association for College

Admission Counseling (collectively, the "Parties"), by and through their attorneys, hereby stipulate,

subject to approval and entry by the Court, as follows:

        1.A Final Judgment in the form attached hereto as Exhibit A may be filed with and

entered by the Court, upon the motion of any party or upon the Court's own motion, at any time

after compliance with the requirements of the Antitrust Procedures and Penalties Act, 15 U.S.C.

§ 16, ("APPA") and without further notice to any party or other proceedings, provided that the

United States has not withdrawn its consent, which it may do at any time before the entry of the

proposed Final Judgment by serving notice thereof on Defendant and by filing that notice with

the Court.

        2. Defendant agrees to arrange, at its expense, publication as quickly as possible of the

newspaper notice required by the APPA, which shall be drafted by the United States in its sole

                                                   1
discretion. The publication shall be arranged no later than three (3) business days after

Defendant's receipt from the United States of the text of the notice and the identity of the

newspaper within which the publication shall be made. Defendant shall promptly send to the

United States (1) confirmation that publication of the newspaper notice has been arranged, and

(2) the certification of the publication prepared by the newspaper within which the notice was

published.

       3. Defendant agrees to abide by and comply with the provisions of the proposed Final

Judgment, pending the Court's entry of the proposed Final Judgment, or until expiration of time

for all appeals of any Court ruling declining entry of the proposed Final Judgment, and agrees,

from the date of the signing of this Stipulation, to comply with all the terms and provisions of the

proposed Final Judgment. The United States shall have the full rights and enforcement powers

in the proposed Final Judgment as though the same were in full force and effect as a final order

of this Court entering the proposed Final Judgment.

       4.      This Stipulation shall apply with equal force and effect to any amended proposed

Final Judgment agreed upon in writing by the parties and submitted to the Court.

       5.      If (a) the United States has withdrawn its consent, as provided in Paragraph 1

above, or (b) the proposed Final Judgment is not entered pursuant to this Stipulation, the time has

expired for all appeals of any Court ruling declining entry of the proposed Final Judgment, and

the Court has not otherwise ordered continued compliance with the terms and provisions of the

proposed Final Judgment, then the parties are released from all further obligations under this

Stipulation, and the making of this Stipulation shall be without prejudice to any party in this or

any other proceeding.

                                                 2
       6.      Defendant represents that the actions it is required to perform pursuant to the

proposed Final Judgment can and will be performed and Defendant will later raise no claim of

mistake, hardship, or difficulty of compliance as grounds for asking the Court to modify any of

the provisions contained therein.

Datedov. Qflç       db/9
                                                     Respectfully submitted,


FOR PLAINTIFF                                        FOR DEFENDANT
UNITED STATES OF AMERICA                             National Association for College Admission
                                                     C unseling




                                             ORDER

       IT IS SO ORDERED by the Court, this            day of




                                                     United States District Judge




                                                 3
